





Exhibit 10.2
OBALON THERAPEUTICS, INC.
DIRECTOR COMPENSATION PROGRAM


(EFFECTIVE APRIL 24, 2017)


Eligible Directors (as defined below) on the board of directors (the “Board”) of
Obalon Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation as set forth in this Director Compensation Program (this
“Program”). The cash and equity compensation described in this Program shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of the Company or any
parent or subsidiary of the Company (each, an “Eligible Director”), who may be
eligible to receive such cash or equity compensation, unless such Eligible
Director declines the receipt of such cash or equity compensation by written
notice to the Company. This Program shall become effective as of the date set
forth above.
This Program may be amended, modified or terminated by the Board at any time in
its sole discretion. No Eligible Director shall have any rights hereunder,
except with respect to equity awards granted pursuant to Section 2 of this
Program.
1.Cash Compensation.
a.    Annual Retainers. Each Eligible Director shall be eligible to receive an
annual cash retainer of $35,000 for service on the Board.
b.    Additional Annual Retainers. In addition, an Eligible Director shall
receive the following additional annual retainers, as applicable:
(i)    Chairperson of the Board. An Eligible Director serving as Chairperson of
the Board shall receive an additional annual retainer of $25,000 for such
service.
(ii)    Audit Committee. An Eligible Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $17,500 for such
service. An Eligible Director serving as a member of the Audit Committee (other
than the Chairperson) shall receive an additional annual retainer of $7,500 for
such service.
(iii)    Compensation Committee. An Eligible Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$12,500 for such service. An Eligible Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.
(iv)     Nominating and Corporate Governance Committee. An Eligible Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $7,500 for such service. An
Eligible Director serving as a member of the Nominating and Corporate Governance
Committee (other than the Chairperson) shall receive an additional annual
retainer of $5,000 for such service.
c.    Payment of Retainers. The annual cash retainers described in Sections 1(a)
and 1(b) above shall be earned on a quarterly basis based on a calendar quarter
and shall be paid by the Company at in arrears not later than thirty days
following the end of the applicable calendar quarter. In


1

--------------------------------------------------------------------------------







the event an Eligible Director does not serve as an Eligible Director for an
entire calendar quarter, the retainer paid to such Eligible Director shall be
prorated for the portion of such calendar quarter actually served as an Eligible
Director.
2.Equity Compensation. Eligible Directors shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the Company’s 2016 Equity Incentive Plan
or any other applicable Company equity incentive plan then-maintained by the
Company (such plan, as may be amended from time to time, the “Equity Plan”) and
may be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the forms approved by the Board.
All applicable terms of the Equity Plan apply to this Program as if fully set
forth herein, and all grants of equity awards hereby are subject in all respects
to the terms of the Equity Plan. Notwithstanding any provision to the contrary
in this Program or the Equity Plan, the amount of any cash compensation and/or
the grant date fair value (determined as of the date of the grant under
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) of all awards granted under this Program shall be
subject to any limitations imposed under the Equity Plan or any other applicable
agreement, program, policy or plan. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Equity Plan.
a.    Initial Awards. Each Eligible Director who is initially elected or
appointed to serve on the Board after the effective date of this Program shall
automatically be granted, on the date of such election or appointment, an Option
(as defined in the Plan) covering a number of Shares such that the Option has an
aggregate Grant-Date Fair Value (as defined below) equal to $300,000, rounded
down to the nearest whole Share and subject to adjustment as provided in the
Equity Plan. The Options described in this Section 2(a) shall be referred to
herein as the “Initial Award”. Each Initial Award shall vest shall with respect
to 1/36 of the Shares subject to the Initial Award on each monthly anniversary
of the applicable grant date, subject to continued service. No Eligible Director
shall be granted more than one Initial Award. Each Initial Award shall have an
exercise price per Share equal to the Fair Market Value of a Share on the
applicable grant date. Additionally, each Initial Award shall have a maximum
term of ten years from the applicable grant date.
b.    Annual Awards. An Eligible Director who is serving on the Board as of the
date of any annual meeting of the Company’s stockholders after the effective
date of this Program and will continue to serve as an Eligible Director
immediately following such meeting shall be automatically granted, on such date
of the applicable meeting, an Option covering a number of Shares such that the
Option has an aggregate Grant-Date Fair Value (as defined below) equal to
$200,000, rounded down to the nearest whole Share and subject to adjustment as
provided in the Equity Plan. The Options described in this Section 2(b) shall be
referred to herein as the “Annual Awards”. Each Annual Award shall vest in full
on the earlier of the one-year anniversary of the grant date and the date of the
annual meeting following the date of grant, subject to the Eligible Director
continuing in service as an Eligible Director through the vesting date. Each
Annual Award shall have an exercise price per Share equal to the Fair Market
Value of a Share on the applicable grant date. Additionally, each Annual Award
shall have a maximum term of ten years from the applicable grant date.
c.    Grant Date Fair Value. For the purposes of this Program, “Grant Date Fair
Value” shall mean the fair value of an award as of the date of grant as
determined in accordance with ASC Topic 718, “Share-Based Payment”, using the
Black-Scholes pricing model and the valuation assumptions used by the Company in
accounting for options as of such date of grant.


2